Citation Nr: 1337825	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  13-04 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Rory Reyhan Layne, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1974 to February 1977.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Sioux Falls, South Dakota.  Jurisdiction over the case was subsequently returned to the Medical and RO Center in Fargo, North Dakota.

Although it appears that the RO ultimately determined that new and material evidence had been submitted to reopen the appellant's claim, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  An August 1977 rating decision denied a claim of entitlement to service connection for a left knee disability; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period. 

2.  The evidence added to the record subsequent to the August 1977 rating decision is cumulative of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally the Court has held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in October 2011, prior to the initial adjudication of the claim to reopen.  

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  In this regard the Board notes that the VA has obtained the Veteran's service treatment records, as well as post-service treatment records, and provided the Veteran a VA examination in connection with his claim to reopen.  The examiner diagnosed no left knee disability; the Board finds that the examination report is adequate for adjudication purposes because the examiner reviewed the evidence of record, examined the Veteran, and ordered an X-ray study.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

II.  Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 
38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

III.  Factual Background and Analysis

The Veteran's claim of entitlement to service connection for a left knee disability was denied in an August 1977 rating decision.  The Veteran was informed of his right to appeal the decision but did not do so, and did not submit any pertinent evidence within the appeal period. 

In August 1977, service connection was denied because the evidence indicated that the left knee disability preexisted service and was not aggravated by service.  Evidence previously considered included the Veteran's service treatment records, which show that the Veteran entered service with a history of trauma to his left knee and then sustained abrasions of his left knee following a January 1976 in-service vehicular accident.  Evidence also included a July 1977 VA examination report showing that the Veteran claimed his preexisting left knee disability was aggravated in service while running; or in the alternative, when a truck ran over his feet in August 1975.  The VA examiner diagnosed soft tissue residuals of left knee injury, but did not find any aggravation.

Evidence added to the record since the August 1977 rating decision includes VA treatment records, a July 2011 VA examination report, and the Veteran's statements.  The VA treatment records do not address the Veteran's left knee, and are thus not material to the issue on appeal.  The VA examination report indicates that no disorder was found on the physical or X-ray examination of the Veteran's left knee.  It provides no evidence supportive of the claim and, therefore, is not material.

In his statements, the Veteran contends that he has left knee pain as a results of incidents during his active service.  He alleges that his left knee disability is related to either the 1976 vehicular accident, "hiking and running for 4 miles a day every day for 3 years," or the August 1975 incident wherein a truck ran over his feet.  The Veteran's statements are essentially cumulative in nature.  They continue to show the Veteran's claim of experiencing left knee pain due to his active service.  They are not material because they do not tend to establish a previous unestablished fact, namely that a left knee disability was incurred in or aggravated by active duty, and are not sufficient to raise a reasonable possibility of substantiating the claim.  

The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  Thus, the Board finds that new and material evidence has not been submitted, and reopening of the claim is not in order.


ORDER

New and material evidence having not been received, reopening of the claim of entitlement to service connection for a left knee disability is denied.


REMAND

The Board's review of the record reveals that further development is warranted before the Board decides the Veteran's claim for service connection for right knee disability.  In his February 2013 substantive appeal, the Veteran asserted that he sustained a right knee injury in service either due to the 1976 vehicular accident, "hiking and running for 4 miles a day every day for 3 years," or the August 1975 incident wherein a truck ran over his feet. 

Service treatment records are negative for evidence of a right knee disability.  In a July 2011 VA examination report, the examiner diagnosed patellofemoral disease of the right knee.  After reviewing the evidence on file and examining the Veteran, the examiner opined that the Veteran's current right knee disability was not related to either incident reported by the Veteran.  The examiner did not provide a rationale.

The Board finds the July 2011 VA medical opinion to be inadequate for adjudicative purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the conclusion reached by the July 2011 VA examiner is not supported by a rationale, and does not address the Veteran's contention that his right knee disability was due, at least in part, to "hiking and running" in service.  Thus, the originating agency should obtain an addendum VA medical opinion with supporting rationale to clarify the etiology of the Veteran's right knee disability.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, the claims file and any pertinent evidence in Virtual VA that is not contained in the claims file, should be returned to and reviewed by the VA examiner who performed the July 2011 VA examination.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should be requested to provide an opinion, consistent with sound medical principles, as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's current right knee disability began during service or is otherwise etiologically related to the Veteran's military service. 

The examiner should acknowledge and discuss the Veteran's assertion that "hiking and running" in service contributed to his right knee disability.

The examiner must also provide the rationale for each opinion expressed.  If the examiner is unable to provide any requested opinion, he should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he should explain why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he has exhausted the limits of current medical knowledge in providing an answer to that particular question.

If the July 2011 VA examiner is not available, the claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder should be provided another physician with sufficient expertise, who should be requested to review the record and provide the required opinion with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


